Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed January 17, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, while it is noted that a machine translation of JP 2007-087249 A was provided with the IDS filed 1/17/2022, it is noted that the IDS does not cite the machine translation, but rather, the IDS cites the document itself.  That said, no copy of JP 2007-087249 A itself was provided with the IDS filed 1/17/2022, and thus, the citation of such has been lined through on the annotated copy of the IDS accompanying this paper.  However, attention is directed to the attached PTO-892 (Notice of References Cited) which does cite the JP 2007-087249 reference.
Additionally, it is noted that U.S. Patent Application Publication No. 2017/0106452 to Andersson et al. was lined through on the attached annotated copy of the IDS (that was filed 1/17/2022), given that this document was already previously made of record on the PTO-892 that was mailed 1/3/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


eec
January 25, 2022